Exhibit 10.1

AMENDMENT TO AGREEMENT AND PLAN OF MERGER

THIS AMENDMENT TO AGREEMENT AND PLAN OF MERGER (this “Amendment”) is made as of
December 31, 2007 by and among New Ulm Telecom, Inc., a Minnesota corporation
(“Parent”), Hutchinson Acquisition Corp., a Minnesota corporation and a direct
wholly owned subsidiary of Parent (“Newco”), Hutchinson Telephone Company, a
Minnesota corporation (the “Company”), and Walter S. Clay as Shareholder
Representative.

RECITALS:

A. Parent, Newco and the Company are parties to that certain Agreement and Plan
of Merger dated August 3, 2007 (the “Merger Agreement”).

B. The parties desire to amend certain provisions of the Merger Agreement
pursuant to the provisions of this Amendment.

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

 

 

1.

Capitalized Terms. The capitalized terms not defined in this Amendment shall
have the meanings set forth in the Merger Agreement and are incorporated herein
by reference.

 

 

2.

Effective Time. Section 1.2 of the Merger Agreement is hereby deleted in its
entirety and replaced with the following:

          1.2 Effective Time. As soon as practicable after the satisfaction or
waiver of the conditions set forth in Article VII hereof, the appropriate
parties hereto shall execute in the manner required by the MBCA and file with
the Minnesota Secretary of State appropriate articles of merger relating to the
Merger in the form of Exhibit A, and the parties shall take such other and
further actions as may be required by Law to make the Merger effective. The
articles of merger shall provide for an effective date of January 2, 2008 or
such later time as the parties may agree, which shall hereinafter be referred to
as the “Effective Time.”

 

 

3.

Closing. Section 1.4(a) of the Merger Agreement is hereby deleted in its
entirety and replaced with the following:

          (a) The closing of the Merger (the “Closing”) shall take place at the
Minneapolis, Minnesota offices of Leonard, Street and Deinard Professional
Association on January 2, 2008, or such later date as the parties agree.

 

 

4.

Aggregate Merger Consideration. Section 3.2(b) is hereby deleted in its entirety
and replaced with the following:

          (b) “Aggregate Merger Consideration” shall be equal to (i) the sum of
$64,055,045 (“Enterprise Value”), plus (a) Cash on Hand, plus (b) the Midwest
Wireless Receivable to the extent such proceeds have not been received by the
Company prior to the Closing (net of Tax at 38.015%, (or such other rate as is
determined by applicable federal and state tax law), plus (c)

--------------------------------------------------------------------------------



the Working Capital Increase (if any), plus (d) the December 2007 Adjustments
(if any) less (ii) the sum of (a) Indebtedness of the Company Parties
outstanding at the Closing, plus (b) the Working Capital Decrease (if any), (c)
plus Transaction Expenses to the extent not paid by the Company, plus (d) the
Bonus Payments to the extent not paid by the Company, plus (e) $2,000,000
representing a portion of the amount of the Company’s guarantees of loan
obligations of the Company Joint Ventures.

 

 

5.

December 2007 Adjustments. A new Section 3.2(m) is added to read as follows:
“December 2007 Adjustments” are equal to the


 

 

 

 

a.

A payment of $793,485, representing that portion of the Hutchinson Telephone
Company Restoration Plan reported as a long term liability on the November 30,
2007 financial statement of Hutchinson Telephone Company (net of the deferred
tax credit associated with the Restoration Plan) that was eliminated as a result
of the acceleration of the payment of this liability upon the termination of the
Restoration Plan, as set forth on Exhibit A.

 

 

 

 

b.

Excluding from current liabilities at December 31, 2007, the tax liability of
$69,885 associated with the December 2007 sale of bonds by Company at the
request of Parent.

 

 

 

 

c.

Payments made by the Company to Lynne M. Clay pursuant to the first sentence of
paragraph 2 of Mutual Termination Agreement dated December 31, 2007, net of the
tax credit associated with these payments.

 

 

 

6.

Intent of December 2007 Adjustments. The parties agree that except as otherwise
expressly agreed for in Item 5, the December 2007 Adjustments and any other
prepayments consented to by New Ulm in the Consent dated December 31, 2007 and
attached as Exhibit B, are designed to have no effect on Aggregate Merger
Consideration, and Company and Parent have agreed and consented to these action
to facilitate the transition contemplated by the Merger Agreement and are taking
these action on the basis that, except as noted in this paragraph 6, these
adjustments will have no effect on the Aggregate Merger Consideration, and each
party agrees that in the process of the determining the Closing Date Statement,
it will give effect to this intent.

 

 

 

7.

Letter of Transmittal. Section 3.3(b) of the Merger Agreement is hereby deleted
in its entirety and replaced with the following:

          (b) On or before December 10, 2007, the Company mailed to each record
holder who held Outstanding Shares, a letter of transmittal (the “Letter Of
Transmittal”). The Disbursing Agent Agreement shall provide that (A) subject to
the Disbursing Agent’s receipt of a Letter of Transmittal from a Shareholder
(duly completed and validly executed in accordance with eth instructions
therein), the Disbursing Agent shall pay each Shareholder an amount equal to the
product of (i) the Estimated Per Share Merger Consideration less the Per Share
Escrow Amount times (ii) the number of Outstanding Shares of the Company held by
such Shareholder at the Effective Time and (B) such payments shall be made (1)
with respect to a Letter of Transmittal received by the Disbursing Agent prior
to the date of Closing (duly completed and validly

2

--------------------------------------------------------------------------------



executed in accordance with the instructions therein), on the date of the
Closing, and (2) with respect to a Letter of Transmittal received by the
Disbursing Agent on or after the date of the Closing, not later than one
Business Day after the Disbursing Agent receives such Letter of Transmittal
(duly completed and validly executed in accordance with the instructions
therein).

 

 

8.

Other Representations. Section 4.9(e) of the Merger Agreement is hereby deleted
in its entirety and replaced with the following:

          (e) Other Representations. None of the Company Parties (or, to the
Knowledge of the Executives, any of the Company Joint Ventures) have filed any
consent under Section 34l(f) of the Code or agreed to have Section 341(f)(2) of
the Code apply to any disposition of a subsection (f) asset (as defined in
Section 341 (f)(4) of the Code) owned by any of the Company Parties or the
Company Joint Ventures. Except as set forth in Schedule 4.9, there is no
contract, agreement, plan or arrangement to which any of the Company Parties
(or, to the Knowledge of the Executives, any of the Company Joint Ventures) is a
party, including but not limited to the provisions of this Agreement, covering
any employee or former employee of any such party that, individually or
collectively, could give rise to the payment of any amount that would not be
deductible pursuant to Section 280G or 162(m) of the Code or provides
reimbursement or indemnification of any officer, director or employee for any
Tax liability of such person under Code Sections 409A or 4999. Except as set
forth on Schedule 4.9, during the five-year period ending on the date hereof,
none of the Company Parties (or, to the Knowledge of the Executives, any of the
Company Joint Ventures) was a distributing or controlled corporation in a
transaction intended to be governed by Section 355 of the Code. Notwithstanding
anything to the contrary in this Section 4.9(e) or any other provision of this
Agreement, the Company is not making any representations, warranties, covenants
or agreements regarding Section 280G of the Code in connection with that certain
(i) Amended and Restated Employment Agreement between the Company and Walter S.
Clay dated October 9, 2006, as amended by the Compensation Committee of the
Company by resolution adopted and effective June 25, 2007, as furthered amended
and terminated; (ii) Amended and Restated Employment Agreement between the
Company and Lynne M. Clay dated October 9, 2006, amended by the Compensation
Committee of the Company adopted and effective June 25, 2007as as furthered
amended and terminated; (iii) Amended and Restated Change of Control Executive
Severance Agreement between the Company and Walter S. Clay dated December 2,
2006, as further amended and terminated.

 

 

9.

Termination by Either Parent or the Company. Section 8.2 of the Merger Agreement
is hereby deleted in its entirety and replaced with the following:

          8.2 Termination by Either Parent or the Company. This Agreement may be
terminated and the Merger may be abandoned by Parent or the Company if (i) any
court of competent jurisdiction in the United States or some other Governmental
Entity shall have issued an order, decree or ruling or taken any other action
permanently restraining, enjoining or otherwise prohibiting the Merger and such
order, decree, ruling or other action shall have become final and non-appealable
or (ii) the Effective Time shall not have occurred on or before January 11, 2008
(the latter of such applicable dates referred to in this Agreement as the
“Termination Date”); provided, that the right to terminate this Agreement
pursuant to this Section 8.2(ii) shall not be available to any party whose
failure to fulfill any of its obligations under this Agreement results in such
failure to close.

3

--------------------------------------------------------------------------------




 

 

10.

Notices. Notices to the Company pursuant to Section 11.7 of the Merger Agreement
shall be provided as follows:

If to Company (before the Effective Time):
Hutchinson Telephone Company
235 Franklin Street Southwest
P.O. Box 279
Hutchinson, Minnesota 55350
Attn: Walter S. Clay
Facsimile No.: (320) 234-5251

If to Company or Shareholder Representative (after the Effective Time):
Walter S. Clay
435 Washington Ave. W.
Hutchinson, Minnesota 55350
Phone No. (320) 234-5219.

With a copy to:
Leonard, Street and Deinard, P.A.
150 South Fifth Street
Suite 2300
Minneapolis, Minnesota 55402
Attn: Steven D. DeRuyter, Esq.
Facsimile No.: (612) 335-1657

 

 

11.

Entire Agreement; Assignment. Section 11.8 of the Merger Agreement is hereby
deleted in its entirety and replaced with the following:

          11.8. This Agreement (including the documents and the instruments
referred to herein) and the Confidentiality Agreement (a) constitute the entire
agreement among the parties with respect to the subject matter hereof, and (b)
shall not be assigned by operation of law or otherwise; provided, however, that
Parent and Newco may assign any or all of their rights and interests hereunder
(i) to one or more of their respective Affiliates, (ii) for collateral security
purposes to any lender providing financing to Parent, Newco or their respective
Affiliates and any such lender (x) may exercise all of the rights and remedies
of Parent and Newco hereunder after the Closing and (y) may assign or cause the
assignment of the Parent’s and Newco’s rights and interests hereunder to any
successor, assignee or designee of the lender in connection with such lender’s
exercise of its rights and remedies under its collateral pledge hereof, and
(iii) to any subsequent purchaser of Parent or Newco or any material portion of
their assets (whether such sale is structured as a sale of stock or membership
interests, a sale of assets, a merger or otherwise) following the Closing. No
assignment by a Party of any rights or interest will relieve it from any
obligation it otherwise has.

 

 

12.

Amendment of Disclosure Schedule. Schedule 4.11 is hereby amended to add the
disclosure attached as Schedule 4.11A. Schedule 6.1(h) is hereby amended to add
the disclosures set forth in Schedule 6.1(h)A.

4

--------------------------------------------------------------------------------




 

 

13.

Remaining Provisions. With the exception of the foregoing, all other provisions
of the Merger Agreement shall remain in full force and effect.

 

 

14.

Counterparts. This Amendment may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Amendment and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective duly authorized officers as of the date first above written.

HUTCHINSON TELEPHONE COMPANY

 

 

 

By:

/s/ Walter S. Clay

 

 

 


 

Name: Walter S. Clay

 

Title: President and Chief Executive Officer

 

 

 

 

SHAREHOLDER REPRESENTATIVE

 

 

 

 

By:

/s/ Walter S. Clay

 

 

 


 

Name: Walter S. Clay

 

 

 

 

NEW ULM TELECOM, INC.

 

 

 

 

By:

/s/ Bill Otis

 

 

 


 

Name: Bill Otis

 

Title: President and Chief Executive Officer

 

 

 

 

HUTCHINSON ACQUISITION CORP.

 

 

 

 

By:

/s/ Bill Otis

 

 

 


 

Name: Bill Otis

 

Title: President and Chief Executive Officer

 

5

--------------------------------------------------------------------------------